Hon. Dorsey B. Hardeman                 Opinion No. M-880
Executive Director
Texas Water Rights Commission           Re:   Interpretation of
Austin, Texas  78711                          Final Judgment in
                                              Cause No. 261, Court
                                              of Civil Appeals for
                                              the Thirteenth Judi-
                                              cial District, styled
                                              State v. Hidalgo WCID
Dear Senator Hardeman:                        No. 18, et al

      You have requested our opinion as tothe properinter-
pretation of the final Judgment on Rehearing in the above
styled and numbered cause, commonly referred to as the "Rio
Grande Valley Water Case". You state that both judgments
of that Court of Civil Appeals, the Original Judgment of
March 27, 1969 and the Judgment on Rehearing dated June 6,
1969, wherein writ of error was refused "NO Reversible
Error", plainly provide for a Class "B" water right as
to Griffin and Brand on page 11 of each instrument as fol-
lows:

                                                            Water Right
             TWC     Beard                                  Acreage
"Court No.   No.    *Back-Up    Name of Property Owner      Recognized

   ...       . ..      .. .              . . . ..             ... ..

   470       S-94   M-10        Griffin & Brand of            435.00"
                                McAllen, Texas

     You further state that the Supplemental Opinion, Per
Curiam, issued simultaneously with the Original Judgment,
dated March 27, 1969, denies any such water right to the
named parties as follows, on page 22:


                               -4294-
Hon. Dorsey B. Hardeman, page 2            (M-880)




                 "The trial court awarded Suntex
            Farms 500 acres and John A. Shuford 43
            acres under the Falcon classification.
            It was adjudged that Griffin and Brand
            of McAllen! Inc. and Ringgold Farms had
            no water rights. None of these parties
            have a connection with a certified filing
            or a permit. Suntex Farms is entitled
            to a Class B priority for 500 acres.
            Shuford is entitled to a Class B pri-
            ority for 43 acres. The trial court
            was correct in awarding no rights to
            the other two claimants.  Under the
            Valmont decision, Spanish grants in
            the area do not carry with them appur-
            tenant water rights for irrigation pur-
            poses."

     You ask us to advise as to whether Griffin & Brand
of McAllen, Texas possess a Class "B" water right which
should now be recognized by the Texas Water Rights Com-
mission.

     We think the answers to your question depend on
interpretation of the meaning of the following judgments
and opinions of the Court of Civil Appeals in the case:

     (a)    Original opinion and opinion on Motions
            for Rehearings reported in 443 S.W.2d
728.

     (b)    Original Judgment of the Court dated
            March 27, 1969.

     Cc)    Unpublished Supplemental Opinion of the
            Court dated March 27, 1969.

     Cd)    Unpublished Supplemental Opinion of the
            Court on Rehearing, dated June 6, 1969.

      (e)   Judgment on Rehearing, dated June 6, 1969.



                            -4295-
Hon. Dorsey B. Hardeman, page 3          (M-880)



     In our opinion, the Judgment of June 6, 1969 which
was denominated "Judgment on Rehearing", encompassing
the last official Judgment of the Court of Civil Appeals,
and approved by the Texas Supreme Court with the notation
of no reversible error, will control over the prior Judg-
ment of March 27, 1969, and over the Supplemental Opinion
issued March 27, 1969. A final Judgment controls over
an opinion preceding the Judgment.  33 Tex.Jur. Zd, Judg-
ments, Sections 03 and 84, citing cases. The Supreme
Court has held that if a court had jurisdiction of the
parties and subject matter, its final judgment involving
the State of Texas must be deemed conclusive of all mat-
ters therein litigated, regardless of how erroneous it
might be. Martin v. Sheppard, 145 Tex. 639, 201 S.W.2d
810 (1947).

     In accordance with this opinion, you should there-
fore recognize the rights of Griffin and Brand to 435
acres of water right acreage under the Class "B" section
of the Judgment on Rehearing.

                      SUMMARY

          Although the Original Supplemental Opinion
     of the Court of Civil Appeals ruled to the con-
     trary, Griffin and Brand have a Class "B" water
     right to 435.00 water right acres under that
     Court's Final Judgment on Rehearing, which con-
     trols over the Original Supplemental Opinion and
     must be deemed conclusive of that issue in liti-
     gation.




                                      General of Texas

Prepared by Roger Tyler
Assistant Attorney General



                             -4296-
Hon. Dorsey B. Hardeman, page 4     (M-880)



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Roland Allen
John Banks ,~
Fisher Tyler
Scott Garrison

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant
                                              .
NOLA WHITE                                    :
First Assistant




                           -4297-